In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-356 CR

____________________


JOSEPH GRANGER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 86323




MEMORANDUM OPINION (1)
	Joseph Granger was convicted and sentenced on an indictment for forgery.  Granger
filed a notice of appeal on July 25, 2003.  The trial court entered a certification of the
defendant's right to appeal in which the court certified that this is a plea-bargain case and
the defendant has no right of appeal, and that the defendant waived in writing any right to
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's certification has been provided
to the Court of Appeals by the district clerk.
	On July 31, 2003, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a
part of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been
supplemented with an amended certification.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeal must be
dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM

Opinion Delivered September 11, 2003
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.